Case: 1:18-cv-00648-DRC-MRM Doc #: 86 Filed: 03/02/21 Page: 1 of 3 PAGEID #: 2114




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

ALEX PENLAND,

                       Petitioner,               :   Case No. 1:18-cv-648

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

SEAN BOWERMAN, Warden,
  Toledo Correctional Institution,

                                                 :
                       Respondent.


                                DECISION AND ORDER


       This habeas corpus case, brought pro se by Petitioner Alex Penland, is before the

Magistrate Judge on Penland’s most recent Motion to Stay, his sixth (ECF No. 85). Penland seeks

to return to state court “to exhaust newly identified claims.” Id. at PageID 2047.

       Penland attaches a copy of his filing in the Common Pleas Court of Hamilton County,

Ohio, captioned “Motion for a New Trial Pursuant to Ohio Criminal Rule 32.1 and Ohio Revised

Code 2953.21 through 2953.23” (ECF No. 85-1).

       The trial of this case occurred in May 2015; the trial jury rendered verdicts on May 27,

2015 (State Court Record, ECF No. 8, Ex. 9) and sentence was imposed June 15, 2015. Id. at Ex.

10. Ohio R. Crim. P. 32.1 governs withdrawals of guilty pleas and is thus not applicable to this

case. Ohio R. Crim. P. 33 governs motions for new trial and provides that motions based on newly

discovered evidence must be filed within 120 days of the verdict; after that the trial court must

grant permission before a motion for new trial is allowed to be filed.


                                                 1
Case: 1:18-cv-00648-DRC-MRM Doc #: 86 Filed: 03/02/21 Page: 2 of 3 PAGEID #: 2115




       Penland presents no evidence that he has been permitted to file a motion for new trial now

more than five years after the verdicts were rendered, or even that he has sought permission to file

his new trial motion.

       Penland also labels his state court filing as made under Ohio Revised Code § 2953.21

through 2953.23. Those statutes, which govern petitions for post-conviction relief in the Ohio

courts, have a statute of limitations of one year from the filing of the transcript on appeal, a date

which has long since passed.

       District courts have authority to grant stays in habeas corpus cases to permit exhaustion of

state court remedies in consideration of the AEDPA’s preference for state court initial resolution

of claims. Rhines v. Weber, 544 U.S. 269 (2005). However, in recognizing that authority, the

Supreme Court held:

               [S]tay and abeyance should be available only in limited
               circumstances. Because granting a stay effectively excuses a
               petitioner's failure to present his claims first to the state courts, stay
               and abeyance is only appropriate when the district court determines
               there was good cause for the petitioner's failure to exhaust his claims
               first in state court. Moreover, even if a petitioner had good cause for
               that failure, the district court would abuse its discretion if it were to
               grant him a stay when his unexhausted claims are plainly meritless.
               Cf. 28 U.S.C. § 2254(b)(2) ("An application for a writ of habeas
               corpus may be denied on the merits, notwithstanding the failure of
               the applicant to exhaust the remedies available in the courts of the
               State"). . . .

               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the
               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics.

Id. at 277-278. “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging

finality by allowing a petitioner to delay the resolution of federal proceedings. Id. It also directed

district courts to place reasonable time limits on the petitioner’s trip to state court and back.

                                                   2
Case: 1:18-cv-00648-DRC-MRM Doc #: 86 Filed: 03/02/21 Page: 3 of 3 PAGEID #: 2116




       At this point it does not appear that Penland has persuaded or will be able to persuade the

Hamilton County Common Pleas Court to hear his Motion for New Trial. Accordingly, the instant

Motion to Stay is denied without prejudice to its renewal if the Common Pleas Court allows the

Motion for New Trial to be filed or accepts jurisdiction of the post-conviction petition.



March 1, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                 3
